EXHIBIT 10.1
ABINGTON BANK
EMPLOYMENT AGREEMENT
This EMPLOYMENT AGREEMENT (this “Agreement”), is made and entered into as of the
4th day of August, 2009, between Abington Savings Bank, a Pennsylvania
chartered, stock-form savings bank doing business as “Abington Bank” (the “Bank”
or the “Employer”), and Thomas J. Wasekanes (the “Executive”).
WITNESSETH
WHEREAS, the Executive is currently employed as Senior Vice President and Chief
Lending Officer of the Bank; and
WHEREAS, the Bank desires to be ensured of the Executive’s continued
participation in the business of the Bank;
NOW THEREFORE, in consideration of the premises and mutual agreements herein
contained, the Bank and the Executive hereby agree as follows:
1. Definitions. The following words and terms shall have the meanings set forth
below for the purposes of this Agreement:
(a) Base Salary. “Base Salary” shall have the meaning set forth in Section 3(a)
hereof.
(b) Cause. Termination by the Employer of the Executive’s employment for “Cause”
shall mean termination because of personal dishonesty, incompetence, willful
misconduct, breach of fiduciary duty involving personal profit, intentional
failure to perform stated duties, willful violation of any law, rule or
regulation (other than traffic violations or similar offenses) or final
cease-and-desist order, willful conduct which is materially detrimental
(monetarily or otherwise) to the Employer or material breach of any provision of
this Agreement.
(c) Change in Control. “Change in Control” shall mean a change in the ownership
of the Corporation or the Bank, a change in the effective control of the
Corporation or the Bank or a change in the ownership of a substantial portion of
the assets of the Corporation or the Bank, in each case as provided under
Section 409A of the Code and the regulations thereunder.
(d) Code. “Code” shall mean the Internal Revenue Code of 1986, as amended.
(e) Corporation. “Corporation” shall mean Abington Bancorp, Inc., a Pennsylvania
corporation, or any successor thereto.
(f) Date of Termination. “Date of Termination” shall mean (i) if the Executive’s
employment is terminated for Cause, the date on which the Notice of Termination
is given, and (ii) if the Executive’s employment is terminated for any other
reason, the date specified in such Notice of Termination.

 





--------------------------------------------------------------------------------



 



(g) Disability. “Disability” shall mean the Executive (i) is unable to engage in
any substantial gainful activity by reason of any medically determinable
physical or mental impairment which can be expected to result in death or can be
expected to last for a continuous period of not less than 12 months, or (ii) is,
by reason of any medically determinable physical or mental impairment which can
be expected to result in death or can be expected to last for a continuous
period of not less than 12 months, receiving income replacement benefits for a
period of not less than three months under an accident and health plan covering
employees of the Employer.
(h) Good Reason. Termination by the Executive of the Executive’s employment for
“Good Reason” shall mean termination by the Executive based on the occurrence of
any of the following events:

  (i)   any material breach of this Agreement by the Employer, including without
limitation any of the following: (A) a material diminution in the Executive’s
base compensation, (B) a material diminution in the Executive’s authority,
duties or responsibilities, or (C) a material diminution in the authority,
duties or responsibilities of the officer to whom the Executive is required to
report, or

  (ii)   any material change in the geographic location at which the Executive
must perform his services under this Agreement;

provided, however, that prior to any termination of employment for Good Reason,
the Executive must first provide written notice to the Employer within ninety
(90) days of the initial existence of the condition, describing the existence of
such condition, and the Employer shall thereafter have the right to remedy the
condition within thirty (30) days of the date the Employer received the written
notice from the Executive. If the Employer remedies the condition within such
thirty (30) day cure period, then no Good Reason shall be deemed to exist with
respect to such condition. If the Employer does not remedy the condition within
such thirty (30) day cure period, then the Executive may deliver a Notice of
Termination for Good Reason at any time within sixty (60) days following the
expiration of such cure period.
(i) IRS. “IRS” shall mean the Internal Revenue Service.
(j) Notice of Termination. Any purported termination of the Executive’s
employment by the Employer for any reason, including without limitation for
Cause, Disability or Retirement, or by the Executive for any reason, including
without limitation for Good Reason, shall be communicated by a written “Notice
of Termination” to the other party hereto. For purposes of this Agreement, a
“Notice of Termination” shall mean a dated notice which (i) indicates the
specific termination provision in this Agreement relied upon, (ii) sets forth in
reasonable detail the facts and circumstances claimed to provide a basis for
termination of the Executive’s employment under the provision so indicated,
(iii) specifies a Date of Termination, which shall be not less than fifteen
(15) nor more than ninety (90) days after such Notice of Termination is given,
except in the case of the Employer’s termination of the Executive’s employment
for Cause, which shall be effective immediately; and (iv) is given in the manner
specified in Section 10 hereof.
(k) Retirement. “Retirement” shall mean voluntary termination by the Executive
in accordance with the Employer’s retirement policies, including early
retirement, generally applicable to the Employer’s salaried employees.
2. Term of Employment.
(a) The Employer hereby employs the Executive as Senior Vice President and Chief
Lending Officer, and the Executive hereby accepts said employment and agrees to
render such services to the Employer on the terms and conditions set forth in
this Agreement. Subject to the terms hereof, this Agreement shall terminate
three (3) years after January 1, 2009 (the “Commencement Date”). Beginning on
the day which is one year subsequent to the Commencement Date, and on each
annual

 

2



--------------------------------------------------------------------------------



 



anniversary thereafter, the term of this Agreement shall be extended for a
period of one additional year provided that the Employer has not given notice to
the Executive in writing at least 30 days prior to such day that the term of
this Agreement shall not be extended further and/or the Executive has not given
notice to the Employer of his election not to extend the term at least thirty
(30) days prior to any such anniversary date. If any party gives timely notice
that the term will not be extended as of any such annual anniversary date, then
this Agreement shall terminate at the conclusion of its remaining term.
References herein to the term of this Agreement shall refer both to the initial
term and successive terms.
(b) During the term of this Agreement, the Executive shall perform such
executive services for the Employer as is consistent with his title of Senior
Vice President and from time to time assigned to him by the Employer’s Board of
Directors.
3. Compensation and Benefits.
(a) The Employer shall compensate and pay the Executive for his services during
the term of this Agreement at a minimum base salary of $121,000 per year (“Base
Salary”), which may be increased from time to time in such amounts as may be
determined by the Board of Directors of the Employer and may not be decreased
without the Executive’s express written consent. In addition to his Base Salary,
the Executive shall be entitled to receive during the term of this Agreement
such bonus payments as may be determined by the Board of Directors of the
Employer.
(b) During the term of this Agreement, the Executive shall be entitled to
participate in and receive the benefits of any pension or other retirement
benefit plan, profit sharing, stock option, employee stock ownership, or other
plans, benefits and privileges given to employees and executives of the
Employer, to the extent commensurate with his then duties and responsibilities,
as fixed by the Board of Directors of the Employer. The Employer shall not make
any changes in such plans, benefits or privileges which would adversely affect
the Executive’s rights or benefits thereunder, unless such change occurs
pursuant to a program applicable to all executive officers of the Employer and
does not result in a proportionately greater adverse change in the rights of or
benefits to the Executive as compared with any other executive officer of the
Employer. Nothing paid to the Executive under any plan or arrangement presently
in effect or made available in the future shall be deemed to be in lieu of the
salary payable to the Executive pursuant to Section 3(a) hereof.
(c) During the term of this Agreement, the Executive shall be entitled to paid
annual vacation in accordance with the policies as established from time to time
by the Board of Directors of the Employer. The Executive shall not be entitled
to receive any additional compensation from the Employer for failure to take a
vacation, nor shall the Executive be able to accumulate unused vacation time
from one year to the next, except to the extent authorized by the Board of
Directors of the Employer.
4. Expenses. The Employer shall reimburse the Executive or otherwise provide for
or pay for all reasonable expenses incurred by the Executive in furtherance of,
or in connection with the business of the Employer, including, but not by way of
limitation, automobile and traveling expenses, subject to such reasonable
documentation and other limitations as may be established by the Board of
Directors of the Employer. If such expenses are paid in the first instance by
the Executive, the Employer shall reimburse the Executive therefor. Such
reimbursement shall be paid promptly by the Employer and in any event no later
than March 15 of the year immediately following the year in which such expenses
were incurred.
5. Termination.
(a) General. The Employer shall have the right, at any time upon prior Notice of
Termination, to terminate the Executive’s employment hereunder for any reason,
including without limitation termination for Cause, Disability or Retirement,
and the Executive shall have the right, upon prior Notice of Termination, to
terminate his employment hereunder for any reason.

 

3



--------------------------------------------------------------------------------



 



(b) Termination for Cause or Voluntary Resignation. In the event that (i) the
Executive’s employment is terminated by the Employer for Cause, or (ii) the
Executive terminates his employment hereunder other than for Good Reason, the
Executive shall have no right pursuant to this Agreement to compensation or
other benefits for any period after the applicable Date of Termination.
(c) Termination Due to Disability, Retirement or Death. In the event that the
Executive’s employment is terminated as a result of Disability, Retirement or
the Executive’s death during the term of this Agreement, the Executive shall
have no right pursuant to this Agreement to compensation or other benefits for
any period after the applicable Date of Termination.
(d) Involuntary or Good Reason Termination Prior to a Change in Control. In the
event that (i) the Executive’s employment is terminated by the Employer for
other than Cause, Disability, Retirement or the Executive’s death or (ii) such
employment is terminated by the Executive for Good Reason, in each case prior to
a Change in Control, then the Employer shall:
(A) pay to the Executive in a lump sum as of the Date of Termination, a cash
severance amount equal to the product of two (2) times (i) the Executive’s then
current Base Salary, and (ii) the cash bonus paid to the Executive by the
Employer for the calendar year preceding the Date of Termination; and
(B) maintain and provide for a period ending at the earlier of (i) twenty-four
(24) months subsequent to the Date of Termination or (ii) the date of the
Executive’s full-time employment by another employer (provided that the
Executive is entitled under the terms of such employment to benefits
substantially similar to those described in this subparagraph (B)), with the
Executive responsible for paying the same share of any premiums, co-payments or
deductibles as if he was still an employee, the Executive’s continued
participation in all group insurance, life insurance, health and accident, and
disability insurance coverage offered by the Employer in which the Executive was
participating immediately prior to the Date of Termination; provided that any
insurance premiums payable by the Employer or any successors pursuant to this
Section 5(d)(B) shall be payable at such times and in such amounts as if the
Executive was still an employee of the Employer, subject to any increases in
such amounts imposed by the insurance company or COBRA, and the amount of
insurance premiums required to be paid by the Employer in any taxable year shall
not affect the amount of insurance premiums required to be paid by the Employer
in any other taxable year; and provided further that if the Executive’s
participation in any group insurance plan is barred, the Employer shall arrange
to provide the Executive with insurance benefits substantially similar to those
which the Executive was entitled to receive under such group insurance plan at
no additional cost to the Executive; and
(C) pay to the Executive, in a lump sum as of the Date of Termination, a cash
amount equal to the projected cost to the Employer of providing benefits to the
Executive for a period of twenty-four (24) months pursuant to any other employee
benefit plans, programs or arrangements offered by the Employer in which the
Executive was entitled to participate immediately prior to the Date of
Termination (other than cash bonus plans, retirement plans or stock compensation
plans of the Employer or the Corporation), with the projected cost to the
Employer to be based on the costs incurred for the calendar year immediately
preceding the year in which the Date of Termination occurs and with any
automobile-related costs to exclude any depreciation on Bank-owned automobiles.

 

4



--------------------------------------------------------------------------------



 



(e) Involuntary or Good Reason Termination Concurrently with or Subsequent to a
Change in Control. In the event that (i) the Executive’s employment is
terminated by the Employer for other than Cause, Disability, Retirement or the
Executive’s death or (ii) such employment is terminated by the Executive for
Good Reason, in each case either concurrently with or within two years
subsequent to a Change in Control, then the Employer shall, subject to the
provisions of Section 6 hereof, if applicable,
(A) pay to the Executive, in a lump sum as of the Date of Termination, a cash
severance amount equal the product of three (3) times (i) the Executive’s then
current Base Salary, and (ii) the cash bonus paid to the Executive by the
Employer for the calendar year preceding the Date of Termination; and
(B) maintain and provide for a period ending at the earlier of (i) thirty-six
(36) months subsequent to the Date of Termination or (ii) the date of the
Executive’s full-time employment by another employer (provided that the
Executive is entitled under the terms of such employment to benefits
substantially similar to those described in this subparagraph (B)), with the
Executive responsible for paying the same share of any premiums, co-payments or
deductibles as if he was still an employee, the Executive’s continued
participation in all group insurance, life insurance, health and accident, and
disability insurance coverage offered by the Employer in which the Executive was
participating immediately prior to the Date of Termination; provided that any
insurance premiums payable by the Employer or any successors pursuant to this
Section 5(e)(B) shall be payable at such times and in such amounts as if the
Executive was still an employee of the Employer, subject to any increases in
such amounts imposed by the insurance company or COBRA, and the amount of
insurance premiums required to be paid by the Employer in any taxable year shall
not affect the amount of insurance premiums required to be paid by the Employer
in any other taxable year; and provided further that if the Executive’s
participation in any group insurance plan is barred, the Employer shall arrange
to provide the Executive with insurance benefits substantially similar to those
which the Executive was entitled to receive under such group insurance plan at
no additional cost to the Executive; and
(C) pay to the Executive, in a lump sum as of the Date of Termination, a cash
amount equal to the projected cost to the Employer of providing benefits to the
Executive for a period of thirty-six (36) months pursuant to any other employee
benefit plans, programs or arrangements offered by the Employer in which the
Executive was entitled to participate immediately prior to the Date of
Termination (other than cash bonus plans, retirement plans or stock compensation
plans of the Employer or the Corporation), with the projected cost to the
Employer to be based on the costs incurred for the calendar year immediately
preceding the year in which the Date of Termination occurs and with any
automobile-related costs to exclude any depreciation on Bank-owned automobiles.
6. Limitation of Benefits under Certain Circumstances. If the payments and
benefits pursuant to Section 5 hereof, either alone or together with other
payments and benefits which the Executive has the right to receive from the
Employer, would constitute a “parachute payment” under Section 280G of the Code,
then the payments and benefits payable by the Employer pursuant to Section 5
hereof shall be reduced by the minimum amount necessary to result in no portion
of the payments and benefits under Section 5 being non-deductible to the
Employer pursuant to Section 280G of the Code and subject to the excise tax
imposed under Section 4999 of the Code. If the payments and benefits under
Section 5 are required to be reduced, the cash severance shall be reduced first,
followed by a reduction in the fringe benefits. The determination of any
reduction in the payments and benefits to be made pursuant to Section 5 shall be
based upon the opinion of independent tax counsel selected by the Employer and
paid by the Employer. Such counsel shall promptly prepare the foregoing opinion,
but in no event later than ten (10) days from the Date of Termination, and may
use such actuaries as such counsel deems necessary or advisable for the purpose.
Nothing contained herein shall result in a reduction of any payments or benefits
to which the Executive may be entitled upon termination of employment under any
circumstances other than as specified in this Section 6, or a reduction in the
payments and benefits specified in Section 5 below zero.

 

5



--------------------------------------------------------------------------------



 



7. Mitigation; Exclusivity of Benefits.
(a) The Executive shall not be required to mitigate the amount of any benefits
hereunder by seeking other employment or otherwise, nor shall the amount of any
such benefits be reduced by any compensation earned by the Executive as a result
of employment by another employer after the Date of Termination or otherwise,
except as set forth in Sections 5(d)(B)(ii) and 5(e)(B)(ii) hereof.
(b) The specific arrangements referred to herein are not intended to exclude any
other benefits which may be available to the Executive upon a termination of
employment with the Employer pursuant to employee benefit plans of the Employer
or otherwise.
8. Withholding. All payments required to be made by the Employer hereunder to
the Executive shall be subject to the withholding of such amounts, if any,
relating to tax and other payroll deductions as the Employer may reasonably
determine should be withheld pursuant to any applicable law or regulation.
9. Assignability. The Employer may assign this Agreement and its rights and
obligations hereunder in whole, but not in part, to any corporation, bank or
other entity with or into which the Employer may hereafter merge or consolidate
or to which the Employer may transfer all or substantially all of its assets, if
in any such case said corporation, bank or other entity shall by operation of
law or expressly in writing assume all obligations of the Employer hereunder as
fully as if it had been originally made a party hereto, but may not otherwise
assign this Agreement or its rights and obligations hereunder. The Executive may
not assign or transfer this Agreement or any rights or obligations hereunder.
10. Notice. For the purposes of this Agreement, notices and all other
communications provided for in this Agreement shall be in writing and shall be
deemed to have been duly given when delivered or mailed by certified or
registered mail, return receipt requested, postage prepaid, addressed to the
respective addresses set forth below:

         
 
  To the Employer:   Board of Directors
 
      Abington Savings Bank
 
      180 Old York Road
 
      Jenkintown, Pennsylvania
 
       
 
  To the Executive:   Thomas J. Wasekanes
 
      At the address last appearing on the
 
      personnel records of the Employer

11. Amendment; Waiver. No provisions of this Agreement may be modified, waived
or discharged unless such waiver, modification or discharge is agreed to in
writing and signed by the Executive and such officer or officers as may be
specifically designated by the Board of Directors of the Employer to sign on its
behalf. No waiver by any party hereto at any time of any breach by any other
party hereto of, or compliance with, any condition or provision of this
Agreement to be performed by such other party shall be deemed a waiver of
similar or dissimilar provisions or conditions at the same or at any prior or
subsequent time. In addition, notwithstanding anything in this Agreement to the
contrary, the Bank may amend in good faith any terms of this Agreement,
including retroactively, in order to comply with Section 409A of the Code.

 

6



--------------------------------------------------------------------------------



 



12. Governing Law. The validity, interpretation, construction and performance of
this Agreement shall be governed by the laws of the United States where
applicable and otherwise by the substantive laws of the Commonwealth of
Pennsylvania.
13. Validity. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other
provisions of this Agreement, which shall remain in full force and effect.
14. Arbitration. Any controversy or claim arising out of or relating to this
Agreement, or the breach thereof, shall be settled by arbitration in accordance
with the rules then in effect for the American Arbitration Association,
Philadelphia, Pennsylvania, and judgment upon the award rendered may be entered
in any court having jurisdiction thereof.
15. Nature of Obligations. Nothing contained herein shall create or require the
Employer to create a trust of any kind to fund any benefits which may be payable
hereunder, and to the extent that the Executive acquires a right to receive
benefits from the Employer hereunder, such right shall be no greater than the
right of any unsecured general creditor of the Employer.
16. Headings. The section headings contained in this Agreement are for reference
purposes only and shall not affect in any way the meaning or interpretation of
this Agreement.
17. Changes in Statutes or Regulations. If any statutory or regulatory provision
referenced herein is subsequently changed or re-numbered, or is replaced by a
separate provision, then the references in this Agreement to such statutory or
regulatory provision shall be deemed to be a reference to such section as
amended, re-numbered or replaced.
18. Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original but all of which together will
constitute one and the same instrument.
19. Regulatory Prohibition. Notwithstanding any other provision of this
Agreement to the contrary, any payments made to the Executive pursuant to this
Agreement, or otherwise, are subject to and conditioned upon their compliance
with Section 18(k) of the FDIA (12 U.S.C. §1828(k)) and the regulations
promulgated thereunder, including 12 C.F.R. Part 359. In the event of the
Executive’s termination of employment with the Bank for Cause, all employment
relationships and managerial duties with the Bank shall immediately cease
regardless of whether the Executive is in the employ of the Corporation
following such termination. Furthermore, following such termination for Cause,
the Executive will not, directly or indirectly, influence or participate in the
affairs or the operations of the Bank.
20. Payment of Costs and Legal Fees and Reinstatement of Benefits. In the event
any dispute or controversy arising under or in connection with the Executive’s
termination is resolved in favor of the Executive, whether by judgment,
arbitration or settlement, the Executive shall be entitled to the payment of
(a) all legal fees incurred by the Executive in resolving such dispute or
controversy, and (b) any back-pay, including Base Salary, bonuses and any other
cash compensation, fringe benefits and any compensation and benefits due to the
Executive under this Agreement, within thirty (30) days following the date such
judgment, arbitration or settlement becomes final and non-appealable.
21. Entire Agreement. This Agreement embodies the entire agreement between the
Employer and the Executive with respect to the matters agreed to herein. All
prior agreements between the Employer and the Executive with respect to the
matters agreed to herein are hereby superseded and shall have no force or
effect.

 

7



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, this Agreement is effective as of the date first written
above.
THIS AGREEMENT CONTAINS A BINDING ARBITRATION PROVISION WHICH MAY BE ENFORCED BY
THE PARTIES.

                  Attest       ABINGTON SAVINGS BANK    
 
               
/s/ Frank Kovalcheck
 
      By:   /s/ Robert W. White
 
Robert W. White    
 
          President and Chief Executive Officer    
 
                        EXECUTIVE    
 
               
 
      By:   /s/ Thomas J. Wasekanes    
 
               
 
          Thomas J. Wasekanes    

 

8